Third District Court of Appeal
                                State of Florida
                      Opinion filed September 15, 2021.
        Not final until disposition of timely filed motion for rehearing.
                             ________________

                              No. 3D21-1033
                       Lower Tribunal No. F95-9428A
                           ________________


                           Israel Concepcion,
                                   Appellant,

                                      vs.

                          The State of Florida,
                                   Appellee.



     An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Marlene Fernandez-Karavetsos,
Judge.

      Law Office of Shirley L. Bates, and Shirley L. Bates (Tallahassee), for
appellant.

      Ashley Moody, Attorney General, and Michael W. Mervine, Chief
Assistant Attorney General, for appellee.


Before LOGUE, HENDON, and MILLER, JJ.

     PER CURIAM.

     Affirmed.